                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                 December 18, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION                           David J. Bradley, Clerk




NICOLAS MARTINEZ,                       §
                                        §
                  Plaintiff,            §
                                        §
v.                                      §      CIVIL ACTION NO. H-19-3956
                                        §
LIBERTY INSURANCE CORPORATION,          §
                                        §
                  Defendant.            §



                      MEMORANDUM OPINION AND ORDER


     Plaintiff     Nicolas     Martinez     ("Plaintiff")   sued     Defendant

Liberty Insurance Corporation ("Defendant") in the 61st District

Court of Harris County, Texas. 1        Defendant timely removed based on

diversity jurisdiction. 2         Pending before the court is Plaintiff's

First Amended Motion to Remand ("Motion to Remand") (Docket Entry

No. 12).      For the reasons stated below,         Plaintiff's Motion to

Remand will be denied.

                             I.    Legal Standard

     Under 28 U.S.C. § 1441(a) any state court civil action over

which a federal court would have original jurisdiction may be

removed from state to federal court.           "The party seeking to assert


     1
      Notice of Removal, Docket Entry No. 1, p. 1; Plaintiff's
Original Petition, Exhibit 1 to Notice of Removal, Docket Entry
No. 1-1, pp. 1, 2.   All page numbers for docket entries in the
record refer to the pagination inserted at the top of the page by
the court's electronic filing system, CM/ECF.
     2
         Notice of Removal, Docket Entry No. 1, p. 2        1   6.
federal jurisdiction                   has   the    burden   of   proving   by     a

preponderance of the evidence that subject matter jurisdiction

exists."    New Orleans     &   Gulf Coast Railway Co. v. Barrois, 533 F.3d

321, 327 (5th Cir. 2008).          Jurisdictional facts must be judged as

of the time of the filing of the state court petition.                  White v.

FCI USA, Inc., 319 F.3d 672, 674             (5th Cir. 2003)       (per curiam).

"Any ambiguities are construed against removal because the removal

statute should be strictly construed in favor of remand."                Manguno

v. Prudential Property and Casualty Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002).

      Federal district courts have original jurisdiction over civil

actions between citizens of different states where the amount in

controversy exceeds $75,000, exclusive of interest and costs.

28 U.S.C.    §   1332 (a)       When removal is premised upon diversity

jurisdiction, courts determine the amount in controversy in light

of "the claims in the state court petition as they existed at the

time of removal."     Manguno, 276 F.3d at 723.          Generally, the amount

alleged in the state court petition determines the amount in

controversy so long as it was pled in good faith.                 Allen v. R   &   H

Oil   &   Gas Co., 63 F.3d 1326, 1335              (5th Cir. 1995)       If the

jurisdictional amount is not apparent from the face of the state

court petition, the         court    may   rely    on   summary   judgment-type

evidence.    St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d

1250, 1253 (5th Cir. 1998).



                                       -2-
     If a defendant shows that on the face of the state court
petition or by a preponderance of the evidence the amount in
controversy exceeds $75,000, the plaintiff may defeat removal by
showing with legal certainty that the claims alleged are for less
than $75,000.     De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th
Cir. 1995).      A Texas plaintiff who wishes to avoid removal by

limiting their recovery to less than $75,000 as a matter of law
must file a binding stipulation or affidavit with his original
state petition.     St. Paul Reinsurance, 134 F.3d at 1254 n.18.


                             II.   Analysis

     The parties agree they are citizens of different states and
dispute only whether the amount in controversy in this action

exceeds $75,000.     Plaintiff argues the action should be remanded

because     (1) his state court petition alleges that he seeks a
maximum of $74,000, (2) his pre-suit demand letter to Defendant
shows that the amount in controversy was less than $75,000, and (3)
Plaintiff has filed a binding stipulation that he and his attorney
will not seek or recover more than $75,000. 3     Defendant responds
that Plaintiff's allegations and stipulation do not effectively
defeat jurisdiction and that the preponderance of the evidence
supports an amount in controversy over $75,000. 4



     3
         Motion to Remand, Docket Entry No. 1, p. 5 11 12-14.
     4
      Defendant's Response to Plaintiff's First Amended Motion to
Remand ("Defendant's Response"), Docket Entry No. 13, pp. 5, 7-8.
                                   -3-
A.      Original State Petition

        In state court Texas Rule of Civil Procedure 47 requires

plaintiffs to state in an original petition the range of monetary

relief sought among five pre-defined ranges.           Tex. R. Civ. P.

47(c).      The lowest range is "monetary relief of $100,000 or less,

including damages of any kind, penalties, costs, expenses, pre-

judgment interest, and attorney fees."        Id.   Texas rules do not

permit plaintiffs to request a specific amount of damages beyond

one of the ranges.       See id.; Espinoza v. Allstate Texas Lloyd's,

222 F. Supp. 3d 529, 535 (W.D. Tex. 2016).          Accordingly, when a

plaintiff alleges in his Texas state court petition that his claim

does not exceed $75,000, his pleading contravenes Texas rules and

is an attempt to circumvent federal diversity jurisdiction.          Id.;

Chavez v. State Farm Lloyds, Civil Action No. 7:15-CV-487, 2016

WL 641634, at *2 (S.D. Tex. Feb. 18, 2016); see also A     &   C Discount

Pharmacy, L.L.C. v. Caremark, L.L.C., Civil Action No. 3:16-CV­

O 264-D, 2 O 16 WL 3126237, at *2 n.2 (N.D . Tex. June 3, 2 O 16).

Furthermore, alleged damages stated in a Texas state court petition

cannot prove that the amount in controversy does not exceed that

amount as a legal certainty because plaintiffs may supersede those

allegations with amended pleadings.        See, e.g., Sosa v. Central

Power   &   Light, 909 S.W.2d 893, 895 (Tex. 1995) ("Contrary to state­

ments in live pleadings, those contained in superseded pleadings

are not conclusive and indisputable judicial admissions.").

        Plaintiff's Original Petition alleges that he seeks relief in

Rule 47's under-$100,000.00 range and further specifies that he

                                    -4-
seeks "a maximum amount of damages that does not exceed the sum or

value of $74,000, exclusive of interest and costs." 5    The paragraph

then states:     "Removal would be improper because there is no

federal question .        [and] the matter in controversy does not

exceed the sum or value of $75,000." 6     This pleading contravenes

Texas state court rules and would not have bound Plaintiff to

recover less than $75,000;     it serves solely to avoid federal

jurisdiction.   The alleged maximum of $74,000 was not made in good

faith and therefore does not control the action's amount in

controversy.    Espinoza, 222 F. Supp. 3d at 535.


B.   Demand Letter

     Plaintiff argues that his pre-litigation demand letter shows

that the true amount in controversy is less than $75,000.             The

demand letter sought $29,460.55 for damages, plus            $3,850 for

attorney's fees and other expenses. 7   It also threatened litigation

under the Texas Deceptive Trade Practices Act where the damages

would be subject to trebling, although Plaintiff stated he would

not seek more than $75,000 if he sued. 8   But that statement did not

bind Plaintiff; a plaintiff must file a binding stipulation along


     5
      Plaintiff's Original Petition, Exhibit        1   to   Notice   of
Removal, Docket Entry No. 1-1, p. 1 1 2.
     6
         Id.
     7
      Demand Letter, Exhibit 1 to Motion to Remand, Docket Entry
No. 12-1, p. 2.
     8
         Id.

                                 -5-
with       the   complaint   to   conclusively     establish    the   amount    in

controversy and avoid removal.         See St. Paul Reinsurance, 134 F.3d
at 1254 n.18; Maley v. Design Benefits Plan, Inc., 125 F. Supp. 2d
197, 200 (E.D. Tex. 2000).          Disregarding the letter's non-binding
promise, the letter includes a claim for treble damages plus

attorney's        fees,   which   exceed     $75,000. 9   The   demand   letter
accordingly shows the amount in controversy exceeds $75,000.                   See
St. Paul Reinsurance, 134 F.3d at 1255 (considering a demand letter

to find the amount in controversy).               Accordingly, the court has

diversity jurisdiction over the action unless Plaintiff can show
that it is a legal certainty he will not recover more than $75,000.


C.     Stipulation

       Plaintiff signed a stipulation on November 8, 2019, stating
that he does not seek an award exceeding $75,000, which post-dates
the action's removal on October 10, 2019. 10 A state-court plaintiff
seeking to avoid federal jurisdiction may do so by filing a binding
stipulation with the original complaint that limits recovery to an
amount below the jurisdictional threshold. See, e.g., Mokhtari v.
Geovera Specialty Insurance Co., Civil Action No. H-14-3676, 2015
WL 2089772, at *1 (S.D. Tex. May 4, 2015); Espinola-E v. Coahoma
Chemical Co., 248 F.3d 1138, 2001 WL 85834, at *2                     (5th Cir.


       9
           $29,460.55 multiplied by three is $88,381.65.
      Notice of Removal, Docket Entry No. 1, p. l; Binding
       10

Stipulation and Declaration of Nicolas Martinez, Exhibit 2 to
Motion to Remand, Docket Entry No. 12-2, pp. 1-2.
                                       -6-
Jan. 19, 2001) (per curiam) (unpublished)                 The stipulation must be
filed     in   state   court     before    removal    because      federal    courts
determine removal jurisdiction on the basis of the claims in state
court as they existed at the time of removal.                     See Cavallini v.
State Farm Mutual Auto Insurance Co., 44 F.3d 256, 264 (5th Cir.

1995); Maley, 125 F. Supp. 2d              at 200.    A subsequent event that

would reduce the amount in controversy to less than $75,000, such

as a binding stipulation executed after removal, generally does not
divest the court of diversity jurisdiction.                   Gebbia v. Wal-Mart
Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000)                   Because Plaintiff
did not file his Binding Stipulation in state court before removal,

the     stipulation     is      not   effective      to    defeat     the    court's

jurisdiction.      Id.; Flanagan v. Clarke Road Transport, Inc., Civil
Action H-18-2324, 2018 WL 3869968, at *2 (S.D. Tex. Aug. 15, 2018).


                         III.    Conclusions and Order

      The court concludes it has diversity jurisdiction over this
action     because     the   parties      are   diverse     and    the   amount   in
controversy exceeded $75,000 at the time of removal.                  Accordingly,
Plaintiff's First Amended Motion to Remand (Docket Entry No. 12) is

DENIED.

        SIGNED at Houston, Texas, on this 18th day of December, 2019.




                                                        SIM LAKE
                                           SENIOR UNITED STATES DISTRICT JUDGE

                                          -7-
